DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At pages 1 and 2, the specification refers to a method for operating an electrolyzer as claimed in claim 4; however, claim 4 has been amended and no longer refers to a method.  Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  The claim refer consistently to carbon dioxide as CO2 when it appears it should more appropriately read CO2 with the subscript.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of an issue with the reference characters 10 and 12.  At page 7 of the specification reference character 10 is used to refer to both the anode space and the anode, and 12 is also utilized to refer to the anode space. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim recites the limitation “a feed apparatus”.  However, claim 1, upon which claim 3 is dependent already introduces the limitation “a feed apparatus”.  Therefore, it is unclear as to if the limitation of claim 3 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  For the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0078222 to Baldauf et al. (Baldauf).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Baldauf teaches a carbon dioxide electrolyzer comprising a gas space (8) adjoining a cathode (6), the cathode comprising a gas diffusion electrode adjoining a cathode space (7), an anode (9) in an anode space (3), a membrane (5) separating the cathode space (7) from the anode space (3), wherein the cathode space (7) accommodates a catholyte and the anode space (3) accommodates an anolyte, a feed apparatus (11/16) feeding reactant gas, carbon dioxide, into the gas space (8), a mixing vessel (10) for at least partial joint accommodation of the anolyte and the catholyte, wherein the mixing vessel (10) includes a gas separating region (top of the mixing vessel (10)), which is closed off with (16), as part of the feed apparatus, provided between the gas separating region of the mixing vessel (10) and the gas space (8) (Paragraphs 0007-0012; Figure 1).
As to claim 2, Baldauf teaches the apparatus of claim 1.  The apparatus of Baldauf is capable of operating, depending upon the inputs and operating conditions such as anolyte/catholyte composition/concentration, voltage, temperature, pressure or time, so that “the mixture of the catholyte and the anolyte present in the mixing vessel has a total concentration of negative charge carriers, and the cumulative proportion of hydrogencarbonate ions, carbonate ions, and hydroxide ions is less than 20% of the total concentration of negative charge carriers” (Paragraphs 0025, 0027, 0030, 0037 and 0042; MPEP 2114).   
As to claim 3, Baldauf teaches the apparatus of claim 1.  Baldauf further teaches that the feed apparatus (11/16) is provided on the mixing vessel (10) for providing the reactant gas, carbon dioxide, to the gas space (8) at least partially via the mixing vessel (10) (Paragraphs 0007-0012; Figure 1).
As to claim 4, Baldauf teaches the apparatus of claim 1.  Baldauf further teaches that a carbon dioxide reactant gas in introduced into the gas space (8), that after flowing through the cathode space (7) or the anode space (3) respectively the catholyte and the anolyte are conducted into the mixing vessel (10) and a carbon dioxide containing gas is evolved from a mixture of the liquid catholyte and the liquid anolyte which is then fed to the gas space (8) as part of the reactant gas (Paragraphs 0007-0012; Figure 1).
As to claim 5, Baldauf teaches the apparatus of claim 1.  The apparatus of Baldauf is capable of operating with a prevailing pressure in the electrolyzer of less than 5 bar (MPEP 2114).
As to claim 6, Baldauf teaches the apparatus of claim 1.  Baldauf further teaches that unreacted reactant gas is fed from the gas space (8) to the mixing vessel (10) and then introduced together with the gas evolved therein into the gas space (8) (Paragraphs 0007-0012; Figure 1).

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0256988 to Jeanty et al. (Jeanty).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Jeanty ‘988 teaches a carbon dioxide electrolyzer comprising a gas space (16) that adjoins a cathode (15), the cathode comprising a gas diffusion cathode adjoining a cathode space (14), an anode (13) in an anode space (12), a membrane (21) separating the cathode space (14) from the anode space (12), wherein the cathode space (14) accommodates a catholyte and the anode space (12) accommodates an anolyte, a feed apparatus (22/28/24/17) feeding reactant gas, carbon dioxide, into the gas space (16), a mixing vessel (26) for at least partial accommodation of the solution that forms the anolyte and the catholyte, wherein the mixing vessel (26) includes a as separating region closed off with respect to surrounding atmosphere and a connection line (28) between the gas separating region and the gas space (16) (Paragraphs 0013-0017; Figure 1).
As to claim 3, Jeanty ‘988 teaches the apparatus of claim 1.  Jeanty ‘988 further teaches that the feed apparatus (22/28/24/17) is provided on the mixing vessel (26) for at least partially feeding carbon (16) via the mixing vessel (26) (Paragraphs 0013-0017; Figure 1).
As to claim 5, Jeanty ‘988 teaches the apparatus of claim 1.  The apparatus of Jeanty ‘988 is capable of operating with a prevailing pressure in the electrolyzer of less than 5 bar (MPEP 2114).

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0233957 to Jeanty et al. (Jeanty ‘957).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Jeanty ‘957 teaches a carbon dioxide electrolyzer comprising a gas space (16) that adjoins a cathode (15), the cathode comprising a gas diffusion cathode adjoining a cathode space (14), an anode (13) in an anode space (12), a membrane (21) separating the cathode space (14) from the anode space (12), wherein the cathode space (14) accommodates a catholyte and the anode space (12) accommodates an anolyte, a feed apparatus (22/28/24/17) feeding reactant gas, carbon dioxide, into the gas space (16), a mixing vessel (26) for at least partial accommodation of the solution that forms the anolyte and the catholyte, wherein the mixing vessel (26) includes a as separating region closed off with (28) between the gas separating region and the gas space (16) (Paragraphs 0048, 0049 and 0054; Figure 1).
As to claim 3, Jeanty ‘957 teaches the apparatus of claim 1.  Jeanty ‘988 further teaches that the feed apparatus (22/28/24/17) is provided on the mixing vessel (26) for at least partially feeding carbon dioxide, reactant gas, into the gas space (16) via the mixing vessel (26) (Paragraphs 0048, 0049 and 0054; Figure 1).
As to claim 5, Jeanty ‘957 teaches the apparatus of claim 1.  The apparatus of Jeanty ‘988 is capable of operating with a prevailing pressure in the electrolyzer of less than 5 bar (MPEP 2114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0291163 to Kanan et al. (Kanan) in view of US Patent Application Publication No. 2017/0326497 to Verbakel et al. (Verbakel).
As to claims 1 and 4, Kanan teaches a carbon dioxide electrolyzer comprising a gas space (1036) adjoining a cathode (904) comprising a gas diffusion cathode adjoining a cathode space (1020), an anode (1004) in an anode space (1012), a membrane (1028) separating the anode space and the cathode space, wherein the cathode space accommodates a catholyte and the anode space accommodates an anolyte, and a feed apparatus (1040) feeding reactant gas, carbon dioxide, into the gas space (1036) (Paragraphs 0058 and 0059; Figure 10).  However, Kanan fails to teach that the apparatus further comprises a mixing vessel for receiving the anolyte and catholyte.  
Kanan further teaches that the preferred reaction is a reaction of carbon dioxide to carbon monoxide; however, also teaches that solution phase products of carbon dioxide reactions are generated in the catholyte (Paragraphs 0058 and 0059)
Verkabel also discusses the electrolytic reduction of carbon dioxide wherein solution phase products of carbon dioxide reaction are produced from the catholyte and teaches that by joining these catholyte products with the anolyte of the electrolytic reaction carbon dioxide can be regenerated (Paragraphs 0018 and 0019; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kanan with a mixing vessel for receiving the anolyte and the catholyte of Kanan in order to allow for the regeneration of carbon dioxide as taught by Verkabel, thus allowing for reuse in the preferred reaction of carbon monoxide production.
The mixing vessel of Verkabel comprising a gas separating region, top, closed off with respect to a surrounding atmosphere (Figures 1 and 2).  The combination, as discussed above, teaches that the carbon dioxide is reused for the production of carbon monoxide, and thus that a connection line of some sort connects the gas separating region and the gas space for provision of the carbon dioxide to the gas space for carbon monoxide production.  
As to claim 2, the combination of Kanan and Verbakel teaches the apparatus of claim 1.  The apparatus of the combination is capable of operating, depending upon the inputs and operating conditions such as anolyte/catholyte composition/concentration, voltage, temperature, pressure or time, so that “the mixture of the catholyte and the anolyte present in the mixing vessel has a total concentration of negative charge carriers, and the cumulative proportion of hydrogencarbonate ions, carbonate ions, and hydroxide ions is less than 20% of the total concentration of negative charge carriers” (Paragraphs 0025, 0027, 0030, 0037 and 0042; MPEP 2114).   
As to claim 3, the combination of Kanan and Verbakel teaches the apparatus of claim 1.  As discussed above, the combination teaches feeding the carbon dioxide from the mixing vessel to the gas space, thus forming a part of the feeding apparatus on the mixing vessel for the provision of reactant gas at least partially from the mixing vessel into the gas space.  
As to claim 5, the combination of Kanan and Verbakel teaches the apparatus of claim 1.  The apparatus of the combination is capable of operating with a prevailing pressure in the electrolyzer of less than 5 bar (MPEP 2114).
As to claim 6, the combination of Kanan and Verbakel teaches the apparatus of claim 1.  The combination fails to further teach that reactant gas is separately fed into the mixing vessel for introduction to the gas space with the evolved carbon dioxide; however, it would have been obvious to one of ordinary skill in the art at the time of filing that the combination of the two gas sources could take place at any gas containing location, including a gas space within the mixing vessel.  The rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CIEL P Contreras/Primary Examiner, Art Unit 1794